Case 7-19-cv-03744-PMH          Document 123         Filed in NYSD on 04/30/2021                Page 1 of 2




                                              Application to stay this action denied. The deadline for the
                                              parties to file a proposed Joint Pretrial Order in compliance
                                              with the Court's Individual Practice 6.A. or, alternatively, for
                                              Plaintiff to file its pre-motion letter is adjourned to August 2,
                                              2021.

                                              SO ORDERED.
 April 30, 2021                                                                        CARA A. O'SULLIVAN
                                                                                       DIRECT: 646.367.6718
                                              _______________________            COSULLIVAN@KBRLAW.COM
                                              Philip M. Halpern
 VIA ECF                                      United States District Judge

                                              Dated: White Plains, New York
 Honorable Philip M. Halpern, U.S.D.J
                                                     May 3, 2021
 Daniel Patrick Moynihan
 United States District Court
 Southern District of New York
 500 Pearl St.
 New York, NY 10007-1312

 Re:      Duvet v. Pine Valley Center for Rehabilitation and Nursing
          Civil Action No.:             19-CV-03744
          KBR File No.:                 1061.049

 Dear Judge Halpern:

 This firm represents the defendant, Pine Valley Center for Rehabilitation and Nursing, in the
 above-referenced matter.

 We write, jointly with counsel for plaintiff, to advise the Court of settlement updates pursuant to
 the Order of April 6, 2021 and request a stay of the case to pursue further mediation, or
 alternatively, an adjournment of prior deadlines.

 As the Court is aware, the parties proceeded with mediation on April 21, 2021 with a private
 mediator. In addition, the Court is also aware that there is a separate, yet similar, lawsuit
 concerning Certified Nursing Assistants (“CNAs”) employed by defendant, brought with the
 same plaintiff’s counsel as in the instant action. See Jinette Francois v. Pine Valley Center for
 Rehabilitation and Nursing, Dkt. No.: 20-cv-0178-NSR-JCM (the “Second Action”). The parties
 made significant progress in mediation and seek to accomplish a global resolution of both
 lawsuits in mediation. As the Second Action was filed 10 months after the instant matter and
 due to delays caused by the COVID-19 pandemic, the two actions are on separate discovery
 tracks; all discovery, including expert discovery, has been completed in this action.

 In order to facilitate a global resolution, the parties have agreed to exchange pertinent
 information concerning the Second Action as follows:

       (1) Pine Valley to produce time records and payroll information for plaintiff to estimate
           potential damages in the Second Action by May 19, 2021.


                                                                                                      7279352
Case 7-19-cv-03744-PMH            Document 123        Filed in NYSD on 04/30/2021     Page 2 of 2



       (2) The parties to exchange their expert damages calculation summaries “For Settlement
           Purposes Only” by June 23, 2021.

       (3) The continued mediation will take place on July 26, 2021.

 Given the foregoing and the parties’ desire to resolve both matters, we respectfully request that
 the Court stay the instant action until the mediation can be conducted on July 26, 2021; the
 parties will submit a status report along with a proposal for moving forward within seven days
 from the July 26 mediation. Alternatively, the parties request that the proposed Joint Pretrial
 Order in compliance with Rule 6(A) of the Court’s Individual Practices or Plaintiff’s pre-motion
 conference letter in anticipation of moving for summary judgment with its Rule 56.1 statement
 and Defendant’s responses thereto attached be adjourned from June 1, 2021 to September 1,
 2021.

 We thank the Court for its kind consideration of this request.

 Respectfully submitted,

 KAUFMAN BORGEEST & RYAN

 /s/ Cara O’Sullivan

 Cara A. O’Sullivan

 cc:      All Counsel of Record
          (via ECF)




                                                  2
                                                                                           7279352
